Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 1 of 13 PageID #: 1



   

                               THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     SHREVEPORT DIVISION


AL CASTELLANOS
                                       Plaintiff,      CIVIL ACTION NO.:
      versus
                                                       JUDGE
BRYAN BURGER, ABC INSURANCE
COMPANY, MUDDY BOTTOMS ATV &                           MAGISTRATE JUDGE
RECREATION PARK LLC, AND XYZ
INSURANCE COMPANY                                      JURY TRIAL DEMANDED
                       Defendant.




         COMPLAINT AND REQUEST FOR APPLICATION OF CONTRA NON VALENTEM


          Al Castellanos respectfully pleads:

                                            INTRODUCTION

                                                      1.

          This Complaint is brought against the identified Defendants for damages sustained in an ATV

collision on or about February 18, 2017, under La. Civ. Code art. 2315.

                                   JURISDICTION AND VENUE

                                                      2.

          This Court has original jurisdiction over this action under 28 U.S.C. § 1332, in that the amount of

controversy exceeds seventy-five thousand dollars ($75,000) and Plaintiff is a citizen of a state different

from the state where Defendants are domiciled, incorporated, or have their principal places of business.

                                                      3.

          Venue is proper in this district, because the accident occurred in Sarepta, LA, in Webster Parish,

which falls within the jurisdiction of this Court.




                                                                                                   Page 1 of 13
Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 2 of 13 PageID #: 2



                                           THE PARTIES

                                                    4.

        Plaintiff, Al Castellanos, is of the full age of majority, and domiciled in Lee County Florida, who

is qualified to sue.

                                                    5.

        Made Defendants are:

        A.        Bryan Burger, a citizen of Terrell, Texas and of the full age of the
                  majority;

        B.        ABC Insurance Company, a ficticious insurance corporation, named
                  herein simply to hold the place for the insurance company made known
                  through discovery;

        C.        Muddy Bottoms ATV & Recreation Park LLC, a Louisiana Limited
                  Liability Company authorized to do and doing business in the State of
                  Louisiana, whose members are all domiciled in the State of Louisiana
                  (“Muddy Bottoms”);

        D.        XYZ Insurance Company, a ficticious insurance corporation, named
                  herein simply to hold the place for the insurance company made known
                  through discovery.



                                   FACTUAL ALLEGATIONS

                                                    6.

        The above-named Defendants are justly and truly indebted, jointly and in solido, unto Al

Castellanos for damages, injuries, and losses sustained, with legal interest from judicial demand, costs of

these proceedings, and other general and equitable relief as described below:

                                                    7.

        Muddy Bottoms is a off-road and outdoor ATV and recreation park primarily designed for the

riding of ATVs.




                                                                                         Page 2 of 13
Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 3 of 13 PageID #: 3



                                                               8.

              Muddy Bottoms offers its guests a host of options for entertainment including pitching tents,

building campfires, riding through the mud on their ATV’s and live outdoor concerts.

                                                               9.

              Muddy Bottoms promotes itself as a one of a kind ATV and recreational park that permits its

customers the opportunity to operate various motorized vehicles on its 5,000-acre resort while consuming

alcohol or under the influence of alcohol.1

                                                               10.

              Nowhere in Muddy Bottoms’ park rules does it state that the operating of motorized vehicles on

its premises while consuming alcohol or under the influence of alcohol is prohibited.2

                                                               11.

              The owners, management, and employees of Muddy Bottoms have never implemented any rules

or measures to prohibit or prevent their customers from operating a motorized vehicle on its premises

while consuming alcohol or under the influence of alcohol.

                                                               12.

              Since Muddy Bottoms opened for business in May of 2014, there have been five separate ATV

incidents on its premises that resulted in a fatality as a result of someone operating a motorized vehicle

while under the influence of alcohol.3

                                                            
1
     See screenshots from Muddy Bottoms Company Facebook Page, attached and annexed hereto as Exhibit A. 
2
     See screenshots from Muddy Bottoms Company Website, attached and annexed hereto as Exhibit B. 
3
     Minden Press Herald, “2 Killed In Weekend Crashes at Muddy Bottoms ATV Park”, (Sept. 7, 2015), available at 
    https://press‐herald.com/reports‐2‐killed‐in‐weekend‐crashes‐at‐muddy‐bottoms‐atv‐park/;  

Shreveport  Times,  “Addressing  Drinking  and  Driving  at  Muddy  Bottoms”,  (Sept.  12,  2015),  available  at  
 https://www.shreveporttimes.com/story/news/local/2015/09/12/addressing‐drinking‐driving‐muddy‐
 bottoms/72144480/;  

KTBS,  “Concerns  Arise  Over  Drinking  and  Driving  at  Local  ATV  Park,  (Oct.  11,  2015),  available  at 
 https://www.ktbs.com/news/concerns‐arise‐over‐drinking‐and‐driving‐at‐local‐atv‐park/article_2e3c64d7‐3966‐
 5613‐b0c5‐34a445a9e8eb.html;  




                                                                                               Page 3 of 13
Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 4 of 13 PageID #: 4



                                                                                            13.

              Since Muddy Bottoms opened for business in May of 2014, there have been countless additional

ATV accidents on its premises that resulted in its customers sustaining serious injuries as a result of

someone operating a motorized vehicle while consuming alcohol or under the influence of alcohol.

                                                                                            14.

              The owners, management, and employees of Muddy Bottoms knew or should have known that it

was foreseeable or anticipated that its customers were/would operate their motor vehicles on Muddy

Bottoms’ premises while consuming alcohol or under the influence of alcohol.4


                                                                                                                                                                                                
Magnolia  Reporter,  “Muddy  Bottoms  ATV  Accident  Kills  Sarepta  Woman”,  (Feb.  14,  2016),  available  at 
 http://www.magnoliareporter.com/news_and_business/north_louisiana/article_7c8807a0‐d361‐11e5‐8709‐
 9fbac13f9b5b.html;  

Shreveport  Times,  “Muddy  Bottoms  Incident  Highlights  Dangers  of  Sport”,  (Feb.  15,  2016),  available  at 
 https://wlna‐webservice.gannettdigital.com/articleservice/view/80418790/michigan‐state‐
 spartans/24.3.57/iphone?apiKey=57646bc6bca4811fea00000126a000bb69414f2a44f75039173cf104;  

Minden  Press  Herald,  “One  Dead  After  Muddy  Bottoms  ATV  Crash”,  (Mar.  25,  2016),  available  at  https://press‐
 herald.com/one‐dead‐muddy‐bottoms‐atv‐crash/;  

Magnolia  Reporter,  “Woman  Dies  In  ATV  Accident  at  Muddy  Bottoms”,  (Mar.  26,  2016),  available  at 
 http://www.magnoliareporter.com/news_and_business/north_louisiana/article_2d16faf4‐f31a‐11e5‐a921‐
 a7a36704cf0b.html;  

Shreveport  Times,  “Victim  Identified  in  ATV  Accident  at  Muddy  Bottoms”,  (Mar.  25,  2016),  available  at 
 https://www.shreveporttimes.com/story/news/2016/03/25/atv‐accident‐muddy‐bottoms‐kills‐1‐injures‐
 3/82283954/;  

Shreveport  Times,  “Blood  Stains  Hands  of  Patrons,  Not  Just  Muddy  Bottoms”,  (Mar.  26,  2016),  available  at 
 https://www.shreveporttimes.com/story/sports/columnists/roy‐lang/2016/03/26/patrons‐just‐muddy‐bottoms‐
 blood‐hands/82314084/; 

ArkLatex,  “Special  Report:  A  Deeper  Look  Into  Muddy  Bottoms”,  (May  6,  2016),  available  at 
 https://www.arklatexhomepage.com/news/local‐news/a‐deeper‐look‐into‐muddy‐bottoms/450069702; 

Minden Press Herald, “Riders airlifted after crash at Muddy Bottoms”, (Feb. 18, 2017), available at https://press‐
 herald.com/reports‐riders‐airlifted‐after‐crash‐at‐muddy‐bottoms/;  

KSLA  News  12,  “2  Flown  to  Hospital  After  ATV  Wreck  at  Muddy”,  (Feb.  19,  2017), 
 http://www.ksla.com/story/34541158/2‐flown‐to‐hospital‐after‐atv‐wreck‐at‐muddy‐bottoms/. 
4
      See  photo  from  Shreveport  Times  article  on  Muddy  Bottoms  depicting  customer  operating  ATV  at  Muddy 
     Bottoms while consuming alcohol, attached and annexed hereto as Exhibit C. 




                                                                                                                                                               Page 4 of 13
Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 5 of 13 PageID #: 5



                                                               15.

              Muddy Bottoms hosts several large events every year that attract thousands of ATV riders to its

5,000-acre resort.

                                                               16.

              One of Muddy Bottoms’ events it puts on every year is “Cajun Muddy Gras.”




                                                               17.

              Other events hosted at Muddy Bottoms include “Mud Gone Wild”, “Mudstock”, “Mudapalooza”,

“Redneck Revival”, “Bayou Mudfest”, and “Bikinis Bogs & BBQ”5

                                                               18.

              Muddy Bottoms promoted the Cajun Muddy Gras event to be a no holds barred Mardi Gras on

mud importing all of the druken revelry and spirit of the Mardi Gras carnival itself.

                                                               19.

              Cajun Muddy Gras is propmoted as an alcohol fueled weekend of ATV riding on its grounds.

                                                               20.

              An event promoted as a “Mardi Gras” type event where driving motoarized vehicles was at the

forfront of the party ended exactly as should have been predicted.

                                                               21.

              On or about February 18, 2017, Al Castellanos was the owner / operator of a side-by-side ATV at

Muddy Bottoms.


                                                            
5
     See illustration of prior events advertised on Muddy Bottoms website, attached and annexed hereto as Exhibit D. 




                                                                                                  Page 5 of 13
Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 6 of 13 PageID #: 6



                                                  22.

        Al Castellanos was driving his ATV cautiously and with skill south-bound on a dirt road at

Muddy Bottoms.

                                                  23.

        At approximately the same time and place, Bryan Burger was the owner / operator of a 4-wheeler.

                                                  24.

        Bryan Burger was driving his 4-wheeler in a grossly negligent, wildly reckless manner, and at a

high rate of speed north-bound on the same dirt road at Muddy Bottoms.

                                                  25.

        Suddenly, negligently, and without warning, Bryan Burger swerved into the left (south-bound)

lane violently hitting Al Castellanos’s ATV head-on.

                                                  26.

        The collision described above was caused by the recklessness, carelessness, and fault of Bryan

Burger in the following non-exclusive particulars, each of which singularly or combined with the others,

was a proximate cause of the occurrence in question:

        A.      In failing to keep a proper lookout;
        B.      In failing to keep his vehicle under proper control;
        C.      In driving while consuming alcohol or under the influence of alcohol;
        D.      In creating an unreasonable risk of harm;
        E.      In failing to steer his vehicle properly so as to avoid striking the
                petitioner's vehicle;
        F.      In operating his vehicle in a wanton and reckless manner with no regard
                for the safety and rights of others;
        G.      In exercising care less than what would be expected of an ordinarily
                prudent person under the same or similar circumstances;
        H.      Such other acts of negligence, omissions, and legal fault discovered,
                which violated the exercise of due care and prudence, to be shown during
                trial or revealed through discovery.




                                                                                       Page 6 of 13
Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 7 of 13 PageID #: 7



                                                      27.

        Together with the negligence alleged above, another cause of the above-described collision was

the fault and negligence, recklessness, carelessness, of Muddy Bottoms ATV & Recreation Park LLC in

the following non-exclusive particulars:

        A.        In promoting itself as a business that permits the operation of motorized
                  vehicles on its premises while consuming alcohol or under the influence
                  of alcohol;
        B.        Permitting its customers to operate motorized vehicles on its premises
                  while consuming alcohol or under the influence of alcohol;
        C.        Operating a business that knowingly allows its customers the opportunity
                  to break the law on its premises for a profit;
        D.        In failing to implement reasonable company rules and safety/security
                  measures to prevent its customers from operating motorized vehicles on
                  its premises while consuming alcohol or under the influence of alcohol,
                  when those acts of its customers are foreseeable;
        E.        Failing to ensure the safety of its customers from illegal acts of others it
                  knowingly permits;
        F.        Failing to exercise reasonable care for the safety of its customers on its
                  premises;
        G.        Exposing the customers on its premises to unreasonable risks of injury or
                  harm;
        H.        Failing to protect its customers from foreseeable or anticipated criminal
                  acts from other customers;
        I.        Failing to exercise reasonable care for the safety of its customers on its
                  premises when the owners, management, and employees of Muddy
                  Bottoms had or should have had knowledge that its customers were
                  operating motorized vehicles on its premises while consuming alcohol or
                  under the influence of alcohol and it was within the power of the owners,
                  management, and employees of Muddy Bottoms to prevent such actions
                  of its customers;
             J.   Failing to exercise reasonable care for the safety of its customers on its
                  premises when the owners, management, and employees of Muddy
                  Bottoms had or should have had knowledge that its customers were
                  operating motorized vehicles on its premises while consuming alcohol or
                  under the influence of alcohol and it was within the power of the owners,
                  management, and employees of Muddy Bottoms to protect its customers
                  from sustaining any harm or injury as a result of such actions;
        K.        Failing to provide adequate security personnel to prevent a foreseeable or
                  expected accident from occurring;
        L.        In failing to adequately train its management and employees to prevent
                  customers from operating motorized vehicles on its premises while
                  consuming alcohol or under the influence of alcohol;




                                                                                            Page 7 of 13
Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 8 of 13 PageID #: 8



        M.       In failing to supervise properly and instruct its  management and
                 employees to prevent customers from operating motorized vehicles on its
                 premises while consuming alcohol or under the influence of alcohol;
        N.       All other acts of negligence or fault to be shown during trial or revealed
                 through discovery.

                                                      28.

        The combined fault, negligence, and recklessness of defendants was the proximate cause of Al

Castellanos’s severe and disabling injuries including, but not limited to:

        A.       Back;
        B.       Neck;
        C.       Brain;
        D.       Head trauma;
        E.       Spinal cord;
        F.       Shoulder; and
        G.       All other injuries to be shown at trial.

                                                      29.

        Because of the combined fault, negligence, and recklessness of the defendats in causing the

collision described above, Al Castellanos sustained severe and disabling injuries and losses including, but

not limited to, the following:

        A.       ATV damage and expenses related to its repair;
        B.       Disfigurement and scarring;
        C.       Household expenses;
        D.       Loss of body capacity;
        E.       Loss of earning capacity (past and future);
        F.       Loss of enjoyment of life (past and future);
        G.       Loss of mental and intellectual function;
        H.       Lost wages (past and future);
        I.       Medical expenses (past and future);
        J.       Mental pain, anguish, and distress (past and future);
        K.       Physical impairment and disability;
        L.       Physical pain and suffering (past and future);
        M.       Prescription medication expenses (past and future);
        N.       Other elements of damages developed during                  discovery   and
                 demonstrated at the trial of this matter.




                                                                                           Page 8 of 13
Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 9 of 13 PageID #: 9



                                                               30.

              Defendant Bryan Burger and ABC Insurance Company are also liable unto Al Castellanos for

exemplary damages under La. Civ. Code art. 2315.4, because the injuries on which this action is based

were caused by the wanton and reckless disregard for the rights and safety of others by Burger, who had

consumed a sufficient quantity of intoxicants to make him lose normal control of his mental and physical

faculties, and his intoxication while operating a motor vehicle was a cause-in-fact of collision causing the

injuries sued upon herein.6

                                                               31.

              On and before Saturday, February 18, 2017, Defendant, ABC Insurance Company, had issued a

liability policy, insuring Bryan Burger against liability for fault and acts of negligence and gross

negligence, including the negligent acts described herein. Petitioner is informed, believes, and, therefore

alleges this policy was in full force and effect at the time of the collision sued on herein.

                                                               32.

                    On and before Saturday, February 18, 2017, Defendant, XYZ Insurance Company, had issued

a liability policy, insuring Muddy Bottoms against liability for fault and acts of negligence and gross

negligence, including the negligent acts described herein. Petitioner is informed, believes, and, therefore

alleges this policy was in full force and effect at the time of the collision sued on herein.

                                                               33.

              Bryan Burger, ABC Insurance Company, Muddy Bottoms, and XYZ Insurance Company are,

therefore, liable in solido to Al Castellanos for the damages sustained in and arising from said collision.

                                                               34.

              The Plaintiff, Al Castellanos, is therefore entitled to damages for the items set forth above in such

amounts as are reasonable under the premises.

                                                            
6
     Flowers v. Miller, 2010‐1201 (La. App. 1 Cir. 03/25/11); 58 So. 3d 1152 (citing Minvielle v. Lewis, 610 So.2d 942, 
    946 (La. App. 1st Cir. 1992)). 




                                                                                                    Page 9 of 13
Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 10 of 13 PageID #: 10



               CONTRA NON VALENTEM AGERE NON CURRIT PRAESCRIPTIO

                                                                          35.

               Federal 5th Circuit and Louisiana courts and doctrine have recognized a significant exception to

 the accrual of liberative prescription when certain significant impediments interfere with the obligee's

 acting on his claim. This exception to the ordinary operation of liberative prescription is known as contra

 non valentem.

                                                                    36.

               LA C.C. Article 34677 reads: “[p]rescription runs against all persons unless exception is

 established by legislation.” Comment (d) to that article acknowledges that cases interpreting the

 predecessor of this article, C.C. art. 3521, “in exceptional circumstances … resorted to the maxim.” And

 the comment concludes “This jurisprudence continues to be relevant.” Thus, the revision of the law of

 prescription acknowledges that the courts may apply the maxim.8

                                                                    37.

               Plaintiff was severely injured in this accident.

                                                                    38.

               Plaintiff was immediately transported by air med from the scene of the accident to University

 Health Center in Shreveport.

                                                                    39.

               Plaintiff was in a coma for, months following the accident.

                                                                    40.

               Plaintiff awoke from the coma only to be put back into a medically induced coma for several

 more months.



                                                             
 7
      As revised effective Jan. 1, 1983.                         
 8
      See generally Nichols, Contra Non Valentem, 56 La. L. Rev. 337 (1995). 




                                                                                             Page 10 of 13
Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 11 of 13 PageID #: 11



                                                                41.

               Upon awaking from the medically induced coma and for a long period of time afterwards,

 plaintiff lacked any understanding of what had happened to him and of his possible legal remedies.

                                                                42.

               By the time plaintiff understood what had happened to him and of his possible legal remedies,

 prescription on this claim hand long since run its course.

                                                                43.

               The defendants’ combined fault, negligence, recklessness, and carelessness described above made

 it impossible for the plaintiff to timely avail himself of his legal remedies as a result of the tort-caused

 mental incapacity.

                                                                44.

               Louisiana courts generally apply contra non valentem, specifically, the doctrine that liberative

 prescription does not run “when the plaintiff does not know nor reasonably should know of the cause of

 action.”9

                                                                45.

               The Louisiana Supreme Court of Louisiana has ruled that prescription does not run against a

 plaintiff who was unable to act when the plaintiff's inability to act is due to defendant's willful or

 negligent conduct.10

                                                                46.

               Plaintiff desires to have this Honorable Court fix the fees for every witness whom the Plaintiff

 may need to call or use to establish this cause and to tax the same as costs.

                                                             
 9
      This is the fourth situation in which contra non valentem is recognized. The other three are: “(1) when courts are 
     legally  closed;  (2)  when  administrative  or  contractual  restraints  delay  the  plaintiff's  action;  (3)  when  the 
     defendant prevents the plaintiff from bringing suit.” Stevens v. Bruce, 878 So. 2d 734, 739 (La. Ct. App. 3d Cir. 
     2004). 
 10
      Corsey v. State, Through Dept. of Corrections, 375 So. 2d 1319, 1321, (La. 1979); Harsh v. Calogero, 615 So. 2d 
     420, 422, (La. App. 4th Cir. 1993). 




                                                                                                          Page 11 of 13
Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 12 of 13 PageID #: 12




                        PRAYER AND REQUEST FOR RELIEF

    FOR THESE REASONS, AL CASTELLANOS PLAINTIFF PRAYS:

       A.    For all damages to which the Petitioner is entitled, including, general and
             special damages, punitive damages, and attorney’s fees;
       B.    Certified copies of this Petition for Damages with citations be issued and
             served according to the law on the Defendants: Bryan Burger; ABC
             Insurance Company; Muddy Bottoms ATV & Recreation Park LLC; and
             XYZ Insurance Company;
       C.    This Complaint be filed and incorporated into the record of these
             proceedings;
       D.    After the lapse of all legal delays and due proceedings, there be judgment
             against Bryan Burger; ABC Insurance Company; Muddy Bottoms ATV
             & Recreation Park LLC; and XYZ Insurance Company in solido, and
             rendered for Al Castellanos, in such amounts as are reasonable in the
             premises;
       E.    For exemplary damages under La. Civ. Code art. 2315.4;
       F.    For legal interest from the date of judicial demand on all amounts
             awarded;
       G.    For legal interest from the date of judgment on all costs awarded;
       H.    For notices of all hearings, trials, and judgments as requested
             concurrently;
       I.    For all necessary orders and decrees as required or proper for the relief to
             which Plaintiff may be entitled;
       J.    For expert fees to be set by this Court;
       K.    For medical record retrieval fees, costs, and expert fees required of these
             proceedings; and
       L.    For such other, further legal and equitable relief as the Court considers
             necessary and proper.

                                      Respectfully submitted:

                                      s/Stephen Babcock
                                      STEPHEN BABCOCK, T.A. (26792)
                                      CHASE TETTLETON (32721)
                                      BABCOCK P ARTNERS , LLC
                                      10101 Siegen Lane, Ste. 3C
                                      Baton Rouge, LA 70810
                                      (225) 344-0911
                                      (225) 761-9088 (fax)
                                      sb@babcockpartners.com
                                      ct@babcockpartners.com
                                      ATTORNEYS FOR AL CASTELLANOS




                                                                                       Page 12 of 13
Case 5:19-cv-00376-EEF-KLH Document 1 Filed 03/26/19 Page 13 of 13 PageID #: 13



 PLEASE SERVE:

 Bryan Burger
 8062 CR 344
 Terrell, TX 75161

 Muddy Bottoms ATV & Recreation Park LLC
 Through its agent for service
 Malcolm S. Murchison
 401 Edwards St, Ste 1000
 Shreveport, LA 71101




                                                                Page 13 of 13
